Citation Nr: 1018586	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus of the 
left ear. 

2.  Entitlement to service connection for right carpal tunnel 
syndrome, to include as being due to an undiagnosed illness.

3.  Entitlement to service connection for a left arm 
condition, to include as being due to an undiagnosed illness. 

4.  Entitlement to increased initial ratings for a skin 
disorder involving seborrheic dermatitis with post-
inflammatory pigmentary alteration, rated 10 percent prior to 
February 8, 2007, and 60 percent since. 

5.  Entitlement to an initial rating higher than 20 percent 
for a low back disability involving degenerative joint 
disease. 

6.  Entitlement to service connection for a sinus disorder 
with headaches, to include as being due to an undiagnosed 
illness. 

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss, to include as being due to an undiagnosed illness.

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue, to include 
as being due to an undiagnosed illness.  

9.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for memory loss, to 
include as being due to an undiagnosed illness.  

10.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for blurred vision with 
a history of cataracts, to include as being due to an 
undiagnosed illness.  

11.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bowel problems, to 
include as being due to an undiagnosed illness.  

12.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for kidney problems, to 
include as being due to an undiagnosed illness.  

13.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscle aches of the 
upper body, to include as being due to an undiagnosed 
illness.  

14.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disability described as muscle aches, to include as being due 
to an undiagnosed illness.  

15.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disability, to include as being due to an undiagnosed 
illness.

16.  Entitlement to service connection for sleep apnea, to 
include as being due to an undiagnosed illness.

17.  Entitlement to service connection for a bilateral knee 
disability described as muscle aches, to include as being due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from August 1987 to 
August 1990 and from November 1990 to June 1991, to include 
service in the Southwest Asia theater of operation from 
January until May of 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which adjudicated the issues on appeal.

In February 2001, the Board remanded the issues involving 
service connection for a sinus disorder with headaches, the 
propriety of the initial 10 percent rating assigned for his 
service-connected skin disorder, and the propriety of the 
initial 20 percent rating assigned for his low back 
disability.  The Board instructed that the Veteran be 
provided proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) and that he be scheduled for a Board 
hearing at the RO, referred to as a travel Board hearing.  

The RO responded by issuing the Veteran an appropriate VCAA 
notice letter in March 2003, but failed to schedule the 
Veteran for a travel Board hearing.  Consequently, the Board 
remanded the case again in December 2004 in order that a 
travel Board hearing be scheduled.  The Board also requested 
additional development not included in its prior remand, 
including obtaining outstanding VA treatment records, 
obtaining Social Security Administration (SSA) records, and 
affording the Veteran appropriate VA examinations in 
connection with his claims.  As will be discussed below, all 
requested development has been accomplished, including 
conducting a hearing before the undersigned Veterans Law 
Judge in August 2009.  

Since that development, the RO issued a rating decision in 
October 2008 in which it granted an increased rating of 60 
percent for his skin disorder.  But instead of granting the 
increase back to the date of claim, that RO assigned an 
effective date of February 8, 2007, when a VA examination 
showed that his skin disorder had worsened.  In other words, 
the RO assigned staged ratings for his skin disorder.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

One of the Veteran's claims involves whether new and material 
evidence has been submitted to reopen a claim for service 
connection for kidney problems.  This claim was based on the 
Veteran's complaints of urinary symptoms, including frequency 
and incontinence.  However, the evidence shows that his 
urinary symptoms may be due to a diagnosis of prostatitis, 
which has never been adjudicated by the RO.  Therefore, the 
issue of entitlement to service connection for prostatitis is 
referred to the agency of original jurisdiction (AOJ) for 
appropriate action, since the Board does not have 
jurisdiction at this time.

Medical evidence also shows that the Veteran's neurological 
complaints in his left arm are in fact radicular symptoms due 
to nonservice-connected degenerative disc disease of the 
cervical spine.  Since a claim for service connection for a 
cervical spine disability has never been adjudicated by the 
RO, it too is referred back to the AOJ for appropriate 
action.

In this decision, the Board will grant the Veteran's petition 
to reopen his numerous claims on the basis of new and 
material evidence.  However, the issues involving service 
connection for a sinus disorder with headaches, sleep apnea, 
a bilateral knee disability, fatigue, memory loss, blurred 
vision with history of cataracts, bowel problems, kidney 
problems, muscles aches of the upper body, muscle aches of 
the ankles, a bilateral hip disability, to include as being 
due to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tinnitus in his left ear is the result of 
acoustic trauma in service.

2.  The Veteran's neurological complaints involving his right 
hand have been attributed to a known clinical diagnosis of 
carpal tunnel syndrome, which was first diagnosed many years 
after service and has not been linked by competent medical 
evidence to service.  

3.  The Veteran's neurological complaints involving his left 
arm have been attributed to degenerative disc disease of the 
cervical spine - a nonservice-connected disability which has 
been referred back to the AOJ for appropriate development and 
adjudication.  

4.  Prior to February 8, 2007, the Veteran's skin disorder 
involving seborrheic dermatitis with post-inflammatory 
pigmentary alteration was manifested by constant itching; 
however, it did not cause ulceration, extensive exfoliation, 
or crusting; was not manifested by systemic or nervous 
manifestations; was not exceptionally repugnant; and involved 
only 6 percent of his total body surface.

5.  A VA examination performed on February 8, 2007, indicated 
that his skin disorder involving seborrheic dermatitis with 
post-inflammatory pigmentary alteration covered 50 percent of 
his entire body surface; however, it did not involve visible 
or palpable tissue loss; or either gross distortion or 
asymmetry of three or more features or paired sets of 
features - nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips.

6.  The Veteran's low back disability involving degenerative 
joint disease is manifested by no more than moderate 
limitation of motion, with flexion consistently greater than 
50 degrees, and has not involved listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.

7.  At no time has the Veteran's low back disability involved 
intervertebral disc syndrome. 

8.  An unappealed January 2003 rating decision denied service 
connection for right ear hearing loss on the basis that there 
was no evidence of any hearing loss either in service or 
currently.  

9.  The additional evidence received since the January 2003 
rating decision shows that the Veteran now has a current 
right ear hearing loss disability as a result of acoustic 
trauma in service. 

10.  The  unappealed January 2003 rating decision denied 
service connection for memory loss on the basis that there 
was no evidence of memory loss in service and no evidence 
that he had memory loss after service as a result of an 
undiagnosed illness.  

11.  The additional evidence received since the January 2003 
rating decision notes the Veteran's complaints of memory 
problems.

12.  The unappealed January 2003 rating decision denied 
service connection for fatigue on the basis that there was no 
evidence that he suffered from fatigue in service and no 
evidence that his complaints of fatigue after service are 
related to an undiagnosed illness.  

13.  The additional evidence received since the January 2003 
rating decision mentions the Veteran's complaints of fatigue.

14.  The unappealed January 2003 rating decision denied 
service connection for blurred vision with history of 
cataracts on the basis that there was no evidence of vision 
problems in service, and that his post-service diagnosis of 
history of cataracts precludes service connection on the 
basis that it is due to an undiagnosed illness.  

15.  The additional evidence received since the January 2003 
rating decision mentions the Veteran's complaints of blurred 
vision and includes a new diagnosis of granulomatous uveitis.

16.  The unappealed January 2003 rating decision denied 
service connection for bowel problems on the basis that there 
was no evidence of any bowel problems in service and no 
evidence they are related to an undiagnosed illness.  

17.  The additional evidence received since the January 2003 
rating decision now includes a diagnosis of irritable bowel 
syndrome. 

18.  The unappealed January 2003 rating decision denied 
service connection for muscle aches of the upper body and 
ankles on the basis that there was no evidence of this in 
service, and no evidence that these complaints are due to an 
undiagnosed illness.  

19.  The additional evidence received since the January 2003 
rating decision includes the Veteran's continued complains of 
muscle aches of the upper body, and attributes his ankle pain 
to a diagnosis of degenerative joint disease. 

20.  The unappealed January 2003 rating decision denied 
service connection for discomfort of the hip on the basis 
that there was no evidence of this in service, and no 
evidence that these complaints are due to an undiagnosed 
illness.  

21.  The additional evidence received since the January 2003 
rating decision mentions the Veteran's continued complaints 
of bilateral hip pain.

22.  The unappealed January 2003 rating decision denied 
service connection for kidney problems on the basis that 
there was no evidence of this in service, and since his 
urinary complaints have been attributed to hematuria and 
trace proteinuria rather than an undiagnosed illness.  

23.  The additional evidence received since the January 2003 
rating decision mentions the Veteran's complaints of urinary 
symptoms.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 
U.S.C.A §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  Right carpal tunnel syndrome was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service, including as a symptom of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1116, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

3.  A left arm condition was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service, including as a symptom of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1116, 1117, 1118 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

4.  The criteria have been met for an initial 30 percent 
rating for a skin disorder involving seborrheic dermatitis 
with post-inflammatory pigmentary alteration prior to 
February 8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7806 (effective prior to August 30, 2002).

5.  The criteria are not met for a rating higher than 60 
percent for a skin disorder involving seborrheic dermatitis 
with post-inflammatory pigmentary alteration since February 
8, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 
7806 (effective prior to and since August 30, 2002).

6.  The criteria are not met for an initial rating higher 
than 20 percent for a low back disability involving 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5295 (effective prior to 
September 26, 2003); Diagnostic Codes 5242 (effective 
September 26, 2003).

7.  The January 2003 rating decision that denied service 
connection for right ear hearing loss, memory loss, fatigue, 
blurred vision with history of cataracts, bowel problems, 
muscle aches of the upper body, muscles aches of the ankles, 
discomfort of the hips, and kidney problems, to include as 
due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 
(2009).

8.  The additional evidence submitted since the January 2003 
rating decision is new and material, and these claims are 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.156, 3.159 (2008).

9.  Right ear hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing governing statutes, regulations, 
and cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the duties outlined in the VCAA only pertain to 
the claims which the Board will deny - namely service 
connection for right carpal tunnel syndrome, service 
connection for a left arm condition, and increased initial 
ratings for his service-connected skin disorder and low back 
disability.  In other words, the VCAA does not apply to the 
remainder of the claims, since service connection for 
tinnitus is being granted, while the remainder of the claims 
are being remanded.   

The Veteran was provided with a VCAA notice letter in August 
2007 concerning his claims for service connection for right 
carpal tunnel syndrome and a left arm condition.  This letter 
informed him of the evidence required to substantiate his 
claims, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  This letter was issued prior 
to the RO initially adjudicating his claims in December 2007, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  

The Board acknowledges that the letter did not include 
information of how a downstream disability rating and 
effective date are assigned, and the type evidence impacting 
those determinations if service connection is granted.  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
underlying claims for service connection.  So any questions 
as to the appropriate downstream disability rating or 
effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 
20.1102 (2009) (harmless error).  

Concerning his increased-rating claims for his skin disorder 
and low back disability, the Board notes that these claims 
arise from the initial ratings assigned by the RO after 
granting service connection for these disabilities.  In these 
situations, the U.S. Federal Circuit Court of Appeals and the 
U.S. Court of Appeals for Veteran's Claims (Court) have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, such as an initial rating, the claim has been 
substantiated and there is no need to provide additional VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to 
issue a statement of the case (SOC) if the disagreement 
concerning the downstream issue is not resolved.  Since the 
RO provided the Veteran with an appropriate SOC citing the 
statutes and regulations governing the assignment of 
disability ratings (including, as here, initial disability 
ratings) and discussing the reasons and bases for not 
assigning higher initial ratings, the courts' reasoning in 
Hartman and Dunlap leads to the conclusion that further VCAA 
notice is not required in this case. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent records that he and his representative identified 
as relevant to these claims.  These records include VA and 
private treatment records, as well as records pertaining to 
his award of Social Security Administration (SSA) benefits.  
38 C.F.R. § 3.159(c)(1) and (c)(2).  See also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In addition, he was afforded several 
VA compensation examinations to determine the nature and 
severity of his 
service-connected skin disorder and low back disability.  The 
findings from those examinations are sufficient with which to 
rate these disabilities.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to the claims for service connection for right 
carpal tunnel syndrome and a left arm condition, the Board 
finds that a VA examination in not necessary to determine 
whether these disabilities are related to service, since the 
record shows no evidence of right carpal tunnel syndrome 
until over five years after he left the military, while 
medical evidence attributes his left arm pain and numbness to 
his nonservice-connected degenerative disc disease of the 
cervical spine.  Hence, the standards outlined in the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met, which require evidence of an event, 
injury, or disease to have occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies.  Instead, there is only the Veteran's 
unsubstantiated allegation that he suffers from right carpal 
tunnel syndrome and a left arm condition as a result of his 
military service.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004).

In light of the development undertaken in this case, the 
Board is satisfied that VA has substantially complied with 
its prior remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.


II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran in this case is a "Persian Gulf Veteran" since 
he served in the Southwest Asia Theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317.  Therefore, 
special presumptions apply which do not require that the 
disability be due to a known clinical diagnosis.  Service 
connection may be established for a Persian Gulf War Veteran 
who exhibits objective indications of chronic disability that 
cannot be attributed to any known clinical diagnosis, but 
which instead results from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. § 3.317(a)(1).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include: fatigue, unexplained rashes or 
other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, and abnormal weight loss.  
38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Thus, service connection may be established either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (when a Veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.)  See also 
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) 
(when determining service connection, all theories of 
entitlement must be considered).

A.  Tinnitus of the Left Ear

The Veteran claims that he has been suffering from tinnitus 
in his left ear since noise exposure in service.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).  For the reasons set forth below, the Board 
finds that the evidence support his claim. 

The record shows that the Veteran developed a hearing loss 
disability in his left ear as a result of acoustic trauma in 
service.  Indeed, an audiological evaluation performed in May 
1991, shortly before his separation from active duty, showed 
a hearing loss disability in his left ear according to VA 
standards (38 C.F.R. § 3.385) which was not present at the 
time he entered service.  In an April 2004 rating decision, 
therefore, the RO granted service connection for hearing loss 
of the left ear. 

This is a significant finding because, although hearing loss 
and tinnitus are separate disabilities, medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  Thus, the fact that 
the Veteran developed a left ear hearing loss disability 
supports his claim for service connection for tinnitus of the 
left ear. 

This conclusion was reached by a VA audiologist in January 
2009, who, after reviewing the claims file and conducting an 
audiological evaluation, stated that the Veteran's tinnitus 
in his left ear is associated with his hearing loss 
disability.  It thus appears that the audiologist attributed 
the Veteran's tinnitus to the same etiology as his hearing 
loss disability in that ear, meaning in-service acoustic 
trauma; or, alternatively, determined that his tinnitus is 
secondary to his already service-connected left ear hearing 
loss.  See 38 C.F.R. § 3.310.  Either way, service connection 
for tinnitus of the left ear is warranted based on this 
opinion and the other relevant facts as noted above.  

Accordingly, service connection for tinnitus of the left ear 
his hereby granted. 

B.  Service Connection for Right Carpal 
Tunnel Syndrome and a Left Arm Condition

In January 2007, the Veteran filed a claim for service 
connection for carpal tunnel syndrome involving his right 
hand, as well as a nerve condition involving his left arm.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against both claims.  

1.  Right Carpal Tunnel Syndrome

With respect to the first claim involving right carpal tunnel 
syndrome, the Board notes that this condition was first 
diagnosed in 2007.  In light of this diagnosis, service 
connection cannot be considered on the premise that it is due 
to an undiagnosed illness.  In other words, there is no basis 
to grant service connection for carpal tunnel syndrome under 
the presumptive provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 because the disease is clearly not the 
result of an undiagnosed illness.

The Board also finds that the Veteran's claim fails under a 
direct-incurrence theory of service connection, since no 
medical evidence suggests that his right carpal tunnel 
syndrome was incurred in service.  First, the Veteran's 
service treatment records make no reference to neurological 
problems involving his right hand or wrist, either in the way 
of subjective complaint or objective clinical finding.  These 
records therefore provide highly probative evidence against 
the claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Indeed, the Veteran first reported neurological problems in 
his right upper extremity in 2006, which was initially 
attributed to his nonservice-connected degenerative disc 
disease of the cervical spine.  Further testing in February 
2007, however, revealed that he also suffered from carpal 
tunnel sydrome in his right hand.  Thus, some of his 
neurological complaints in his right hand may be due to 
cervical disc disease, which has been referred back to the 
AOJ for adjudication, while some are clearly due to carpal 
tunnel syndrome.  However, none of the treatment records 
indicates that his carpal tunnel syndrome is related to 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.")  See also Maggitt v. West, 202 
F.3d 1370, 1375.

Moreover, the fact that the Veteran did not report 
neurological problems until five years after his separation 
from active duty in June 1991 provides additional compelling 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Thus, the medical evidence does not support the Veteran's 
claim that is right carpal tunnel syndrome is related to 
service.  The Board has also considered the Veteran's lay 
statements in support of his claim, including testimony 
presented at his August 2009 hearing.  The Veteran is 
considered competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing neurological symptoms in his right hand since 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Federal Circuit Court has held that lay evidence 
is one type of evidence that must be considered, and that 
competent lay evidence can be sufficient in and of itself.  
See Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

However, while the Veteran is competent to report that he has 
experienced neurological symptoms in his right hand since 
service, the Board must still weigh his lay statements 
against the medical evidence of record.  38 C.F.R. 
§ 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In making this credibility determination and weighing this 
evidence, the Board does not find the Veteran's statements 
concerning the date of onset of his neurological symptoms to 
be credible since the record shows that he first reported 
such symptoms five years after his separation from active 
duty.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  See also 
Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the 
credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  The Veteran was treated by VA on numerous 
occasions prior to 2006, but at no time did he mention any 
problems with his right hand or wrist.  

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(Fed. Cir. 2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").  Rather, the 
Veteran's statements are found to be incredible because they 
are inconsistent with the other evidence of record, which 
fails to show complaints for any right hand or wrist problems 
until approximately five years after his military service had 
ended.   

For these reasons and bases, the Board places greater 
probative value on the medical evidence which shows the 
Veteran's right carpal tunnel syndrome was first diagnosed 
over five after his separation from active duty, than his 
unsubstantiated allegations in support of his claim.  
Consequently, the Board finds that the preponderance of the 
evidence is against his claim of entitlement to service 
connection for right carpal tunnel syndrome.  Accordingly, 
the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 

2.  Left Arm Condition

There is also no basis to grant the Veteran's claim that he 
developed a nerve condition in his left arm as a result of 
his military service.  Since the evidence of record 
establishes that his neurological complaints in his left arm 
are merely radicular symptoms of his nonservice-connected 
degenerative disc disease of the cervical spine - which has 
been referred back to the AOJ for appropriate action - there 
is no basis to grant service connection for these 
neurological symptoms.  

The Veteran first reported neck and upper extremity pain 
during VA treatment in 2006.  An October 2006 treatment 
report lists a diagnosis of cervical degenerative disc 
disease, and a December 2006 report notes that all of the 
Veteran's neck and upper extremity pain is secondary to his 
cervical disc disease.  Since these and subsequent treatment 
records clearly attribute the Veteran's left arm pain and 
numbness to his nonservice-connected degenerative disc 
disease of the cervical spine, there is no basis to attribute 
these symptoms to a separate disability, including an 
undiagnosed illness, that was incurred in service.  

Under these circumstances, the Board finds that the 
preponderance of the evidence is against his claim of 
entitlement to service connection for a left arm condition.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

III.  Higher Initial Ratings for a Skin Disorder 
Involving Seborrheic Dermatitis with Post-
Inflammatory Pigmentary Alteration

In April 1997, the Veteran filed a claim for service 
connection for a rash on his back, shoulders, and neck.  In 
August 1999, the RO granted service connection for this 
condition and assigned an initial 10 percent rating from the 
date of claim on April 24, 1997.  The Veteran appealed that 
decision by requesting an initial rating higher than 10 
percent. 

During the pendency of his appeal, his rash was 
recharacterized as seborrheic dermatitis with post-
inflammatory pigmentary alteration.  In an October 2008 
rating decision, the RO granted an increased rating to 60 
percent for this disability as of February 8, 2007, the date 
on which a VA examination showed that it met the requirements 
for this higher rating under applicable rating criteria.  

Thus, the Board must determine whether his seborrheic 
dermatitis with post-inflammatory pigmentary alteration 
warrants an initial rating higher than 10 percent prior to 
February 8, 2007, and a rating higher than 60 percent since 
that date.  See Fenderson, 12 Vet. App. at 125-26 (holding 
that, when a Veteran timely appeals his initial rating, VA 
must consider whether his rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

At the time the Veteran filed his claim, a 10 percent rating 
was assigned for dermatitis with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
The next higher rating of 30 percent was assigned for 
constant exfoliation or itching, extensive lesions, or marked 
disfigurement.  And lastly, a 50 percent evaluation was 
assigned for dermatitis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

Since the Veteran's skin condition also involves his neck, 
and on one occasion his face, the Board will consider DC 
7800, for disfigurement of the head, face and neck.  At the 
time he filed his claim, a 10 percent rating for moderate 
disfigurement of the head, face, or neck; a 30 percent rating 
for severe disfigurement of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles; and a 50 percent rating for 
disfigurement with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  See 38 C.F.R. § 4.118, DC 7800 
(prior to August 30, 2002).

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The Board is 
required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the Veteran's skin condition is 
warranted.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  
The amended rating criteria, if favorable to the claim, can 
be applied only for periods from and after the effective date 
of the regulatory change.  However, the Veteran gets the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00; see also 38 U.S.C.A. § 5110(g).  

Under the revised criteria, DC 7806 provides a 30 percent 
rating if there is evidence of exposure from 20 percent to 40 
percent of the entire body, or 20 percent to 40 percent of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective August 30, 2002).

The highest rating allowable pursuant to this Code, 60 
percent, requires evidence of exposure of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected; or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  Id.

Under the new criteria of DC 7800, a 10 percent rating is 
assigned for a scar of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118 
(effective August 30, 2002).  

A 50 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  Id.  

Finally, an 80 percent evaluation is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo or 
hyperpigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

A.  Prior to February 8, 2007

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's skin condition meets the 
criteria for an initial 30 percent rating for the entire 
period prior to February 8, 2007, under the old criteria.  
However, the evidence does not support a disability rating 
higher than 30 percent during this period.

From the initial grant of service connection until February 
8, 2007, the evidence shows that his skin condition was 
manifested by constant itching, as he described during a 
March 1998 VA examination, during a personal hearing held at 
the RO in May 2000, as well during subsequent VA 
examinations.  Since constant itching alone is sufficient for 
a 30 percent rating under the old criteria of DC 7806, the 
Veteran's skin condition clearly meets the criteria for a 30 
percent rating for the entire period prior to February 8, 
2007.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (holding 
that only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned).  Accordingly, 
an initial 30 percent rating is warranted for the Veteran's 
skin condition prior to February 8, 2007.

In reaching this decision, the Board finds no basis to assign 
a disability rating higher than 30 percent for his skin 
disorder during the entire period prior to February 8, 2007, 
under both the older and the new criteria.  First, there is 
no evidence that the Veteran's skin condition caused 
ulceration, extensive exfoliation or crusting; that there has 
been any associated systemic or nervous manifestations; or 
that it was exceptionally repugnant, as required for a 50 
percent rating under the old criteria.  Three VA examination 
reports provide evidence against this higher rating.  

The March 1998 VA examination report notes that a melanotic 
rash was present on the Veteran's mid and upper back, upper 
chest, and neck, which the examiner specifically stated did 
not involve any ulceration, exfoliation, or crusting.  The 
examiner also found no associated systemic or nervous 
manifestations.  The diagnosis was melanotic rash, extensive, 
on the neck and trunk.  A June 2000 VA examination report 
also notes that slightly hypopigmented dermatitis was 
observed on the Veteran's back, chest, shoulders, and 
posterior neck area.  However, the examiner made no 
indication that this condition caused ulceration, 
exfoliation, or crusting, or that there were associated 
systemic or nervous manifestations.  

Neither of these examinations included an estimation of the 
total body area involved or the percent of exposed areas 
affected.  However, an April 2003 VA examination report notes 
that the Veteran's rash on his chest and neck covers 6 
percent of his total body area.  The rash was described as a 
symmetrical, hyperpigmented, maculopapular rash, extending 
from the anterior neck to an inch above his nipples, and 
measured 37 cm x 16 cm.  A similar rash extended from the 
posterior hairline and covered his neck. 

In sum, none of these examination reports indicates that the 
Veteran's skin disorder was manifested by ulceration, 
extensive exfoliation, or crusting.  Indeed, the March 1998 
report specifically commented that there was no evidence of 
these symptoms.  The March 1998 report also notes that there 
was no associated systemic or nervous manifestations.  And 
lastly, none of the reports described the condition as 
exceptionally repugnant.  Under these circumstances, there is 
simply no basis for an initial rating higher than 30 percent 
under the old criteria.  

There is also no basis to assign a disability rating higher 
than 30 percent under the new criteria, which requires 
evidence of exposure of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected.  The 
April 2003 examination report notes that the rash on the 
Veteran's chest and neck covers only 6 percent of his total 
body area.  Unfortunately, the examiner did not comment on 
the percent of exposed areas affected.  But since his 
posterior neck was the only exposed area affected at that 
time, one can safely assume that it did not involve more than 
40 percent of exposed areas.  Further, there is no indication 
that he required constant or near-constant systemic therapy 
during any 12-month period.  In short, there is no basis to 
assign a disability rating higher than 30 percent under the 
new criteria of DC 7806 for the entire period prior to 
February 8, 2007. 

And lastly, a 50 percent rating is not available under the 
revised criteria of DC 7800, since the area of involvement on 
his neck was not manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); nor did 
it have four or five characteristics of disfigurement.  

In conclusion, the Board finds that the Veteran's skin 
condition meets the criteria for an initial 30 percent rating 
for the entire period prior to February 8, 2007, and that the 
preponderance of the evidence is against an initial rating 
higher than 30 percent during this period.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102. 

A.  Since February 8, 2007.  

On February 8, 2007, a VA examination found that the 
Veteran's skin condition covered approximately 50 percent of 
his entire body.  Consequently, the RO assigned a 60 percent 
rating under the revised version of DC 7806, which is 
warranted if there is exposure of more than 40 percent of the 
entire body.  This award was assigned from February 8, 2007, 
since this VA examination was the first indication that over 
40 percent of his entire body was involved.  This is the 
highest available rating under DC 7806.  

The Board notes that the new versions of DC 7800 provides an 
80 percent rating for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118 (effective August 30, 2002).  However, the Veteran's 
skin disorder on his neck and face does not meet the criteria 
for an 80 percent rating.  

The February 2007 VA examination report provides evidence 
against an 80 percent rating under DC 7800.  On physical 
examination, the examiner found mild scaling and 
hyperpigmentation around the nasolabial folds, the eyebrows, 
and the postauricular areas, with a mild hyperpigmented patch 
around the neck.  No scars were found on either the neck, 
face, or scalp.  The examiner then commented that there was 
no gross distortion of asymmetry of the nose, chin, forehead, 
(including eyelids), ears (auricular), cheeks, or lips.  He 
also found none of the eight characteristics of disfigurement 
involving the Veteran's head, face or neck.  In sum, there is 
simply no basis to assign an 80 percent rating under DC 7800.  

In conclusion, the Board finds that the evidence support the 
assignment of a 30 percent rating for the Veteran's skin 
disorder for the entire period prior to February 8, 2007.  
However, the preponderance of the evidence is against an 
initial rating higher than 30 percent prior to February 8, 
2007, and against a rating higher than 60 percent since.  And 
as the preponderance of the evidence is against these aspects 
of his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A.          § 5107(b); 38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 

IV.  Initial Rating Higher than 20 Percent for 
a Low Back Disability Involving Degenerative 
Joint Disease

In April 1997, the Veteran filed a claim for service 
connection for a low back disability.  Evidence gathered in 
connection with his claim confirmed that he was treated for 
low back pain on several occasions while on active duty 
following a football injury.  Consequently, the RO issued a 
decision in December 1998 in which it granted service 
connection for status post low back injury, chronic myalgia.  
The RO determined that an initial 10 percent rating was 
warranted from the date of claim on April 24, 1997.  

The Veteran appealed that decision by requesting an initial 
rating higher than 10 percent.  See Fenderson, 12 Vet. App. 
at 125-26 (holding that, when a Veteran timely appeals his 
initial rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).  

Then, in a July 2000 rating decision, the RO granted an 
increased rating to 20 percent for this disability, which was 
recharacterized as a low back injury with degenerative joint 
disease, effective from the original date of claim on April 
24, 1997.  Therefore, the issue on appeal is entitlement to 
an initial rating higher than 20 percent for a low back 
disability involving degenerative joint disease.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a Veteran is presumed to be 
seeking the greatest possible benefit unless he specifically 
indicates otherwise.)

The RO initially rated the Veteran's low back disability 
under DC 5295, for lumbosacral strain, which provides a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion; and 
a 40 percent rating for severe symptoms with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a, DC 5295.

In assigning the higher 20 percent rating, however, the RO 
rated his disability under DC 5292, which provides a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion of the lumbar spine.  
See 38 C.F.R. § 4.71a, DC 5292.  

The words "slight," "moderate," and "severe" are not 
defined in VA's Rating Schedule.  However, the Rating 
Schedule provides some guidance by listing normal ranges of 
motion of the thoracolumbar spine for VA purposes to be 
90 degrees of forward flexion, 30 degrees of backward 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 
(Aug. 27, 2003).  

Since filing his claim, however, the criteria for rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's low back 
disability is warranted.  As will be discussed below, 
however, only the second amendment pertains to his particular 
disability.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

The first amendment pertaining to intervertebral disc 
syndrome (IVDS), effective as of September 23, 2002, does not 
apply to this case because the Veteran's low back disability 
does not include this condition.  The Board has considered 
the Veteran's complaints of radicular symptoms down both 
lower extremities.  However, the objective clinical findings 
do not confirm the presence of IVDS.  Lumbar radiculopathy is 
noted in an October 2009 VA examination report based on the 
Veteran's statement concerning decreased sensation of the L4-
5 and L5-S1 dermatome in his left lower extremity.  However, 
neurological testing at that time revealed no significant 
neurological findings in either lower extremity, as deep 
tendon reflexes were 2+, with full strength of 5/5.  These 
findings, therefore, do not support the examiner's conclusion 
of left-sided radiculopathy, which appears to be based on the 
Veteran's statements rather than objective clinical findings.  

But more importantly, an electromyography (EMG) and a nerve 
conduction study (NCS) performed in February 2007 - 
administered after the Veteran made similar complaints of 
radicular symptoms without objective findings - were 
completely negative.  These tests, which are highly probative 
in assessing neurological impairment, found no evidence of 
myopathy, neuropathy, or radiculopathy in either lower 
extremity.  Indeed, another VA examination performed in 
February 2007 indicated that the Veteran's degenerative disc 
disease of the lumbar spine was without significant radicular 
component.  This was apparently based on an MRI which showed 
no evidence of neural impingement.  In light of these 
findings, which fail to show any objective neurological 
impairment, the Board concludes that the Veteran's low back 
disability does not involve IVDS.  Therefore, the Board need 
only consider the most recent amendment to the rating 
criteria for the spine.

The most recent amendment, effective September 26, 2003, was 
to The General Rating Formula for Diseases and Injuries of 
the Spine, and pertains to degenerative arthritis of the 
spine.  38 C.F.R. § 4.71a, DC 5242.  Under these criteria, 
the next higher rating of 40 percent requires forward flexion 
of the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  And a 50 
percent rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  This is the highest rating 
available under these criteria.  Id.  

In addition to the above criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a rating higher than 20 for his low 
back disability since the initial grant of service 
connection.  In other words, there is no evidence that his 
lumbar spine is manifested by a severe strain (DC 5295), that 
it produces more than moderate limitation of motion (DC 
5292), that flexion is limited to 30 degrees or less, or that 
his entire thoracolumbar spine is ankylosed.  

The evidence for consideration includes six VA examination 
reports, all of which include range-of-motion testing of the 
lumbar spine, as well as several VA outpatient treatment 
records.  These records essentially show motion in every 
direction, with flexion greater than 30 degrees.  They also 
fail to show symptoms consistent with a severe strain, as 
defined by DC 5295.

Range-of-motion testing of the lumbar spine was first noted 
in a January 1998 VA treatment record, which showed 60 
degrees of flexion, as well as 10 degrees of extension, right 
and left lateral flexion, and right and left rotation.  A 
March 1998 VA examination report notes that his lumbar spine 
demonstrated flexion between 60 and 70 degrees, extension 
between 10 and 15 degrees, right and left lateral flexion 
between 10 and 15 degrees, and right and left rotation of 30 
degrees.  During another VA examination in March 1998, his 
lumbar spine demonstrated flexion of 70 degrees, extension of 
15 degrees, right and left lateral flexion of 15 degrees, 
right rotation of 30 degrees, and left rotation of 20 
degrees.  A May 1998 VA outpatient treatment record notes 
that his lumbar spine demonstrated flexion between 40 and 50 
degrees and extension between 5 and 10 degrees.  

A June 2000 VA examination report lists flexion between 80 
and 85 degrees, extension of 15 degrees, and lateral flexion 
between 15 and 20 degrees, while movements for rotation were 
not recorded.  When examined by VA in February 2007, his 
lumbar spine demonstrated flexion of 70 degrees, extension of 
15 degrees, right and left lateral flexion of 10 degrees, and 
right and left rotation of 40 degrees.  And lastly, an 
October 2009 VA examination report notes that his lumbar 
spine exhibited flexion of 50 degrees, extension of 30 
degrees, lateral flexion of 12 degrees to the right and 20 
degrees to the left, and right and left rotation of 15 
degrees.  

When treated by VA in January 2007, his lumbar spine 
demonstrated flexion between 60 and 70 degrees, extension of 
10 degrees, and normal lateral flexion in both directions.  
At a February 2007 VA examination, his lumbar spine 
demonstrated flexion of 70 degrees, extension of 15 degrees, 
right and left lateral flexion of 10 degrees, and right and 
left rotation of 40 degrees.  And lastly, an October 2009 VA 
examination report lists flexion of 50 degrees, extension of 
30 degrees, right lateral flexion of 12 degrees, left lateral 
flexion of 20 degrees, and right and left rotation of 15 
degrees. 

It thus appears that range-of-motion testing of the Veteran's 
lumbar spine was performed on ten occasions, none of which 
shows severe limitation of motion as required for a 40 
percent rating under DC 5292.  The Board emphasizes that the 
Veteran's lumbar spine consistently showed motion in every 
direction, albeit limited, with flexion between 50 and 85 
degrees.  This means that the Veteran's ability to flex 
forward has been well maintained since the initial grant of 
service connection.  In sum, these findings are consistent 
with either slight or moderate limitation of motion, but 
certainly not severe limitation of motion as required for the 
next higher rating of 40 percent under DC 5292.  

In addition, none of the above medical records makes any 
reference to a severe lumbar strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  Thus, a disability 
rating higher than 20 percent is not warranted under the 
former criteria of DC 5295.  

And since these tests show that his lumbar spine has 
exhibited flexion greater than 30 degrees, with no evidence 
of ankylosis, a disability rating higher than 20 percent also 
is warranted under The Revised General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a, DC 5242.  Parenthetically, the Board points out that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  As the Veteran's lumbar spine has motion in 
every direction, this segment of his spine is not immobile 
and, therefore, by definition not ankylosed.

Although the Veteran reported pain on motion during his 
examinations, a disability rating higher than 20 percent is 
not warranted on the basis of functional loss due to pain, 
weakness, excess fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 
204-08.  The March 1998 VA examination report notes that 
there was no evidence of any pain on motion.  The February 
2007 VA examination report notes that pain was only present 
at the end of each movement, except for flexion in which pain 
was present throughout.  When examined in October 2009, there 
was objective evidence of painful motion with all movements, 
as evidenced by his grimacing.  The Veteran also refused to 
perform repetitive movements due to pain.  Nevertheless, the 
Veteran ambulated with a normal gait, had full strength of 
5/5 in both lower extremities, and was able to flexion to 50 
degrees (over half of full flexion).  In addition, the 
examiner - while respecting the Veteran's request that he not 
perform repetitive movements - never confirmed that the 
Veteran was unable to do so.  So even with the Veteran's 
painful motion, there is still no basis to assign a 
disability rating higher than 20 percent based on functional 
loss due to pain, weakness, fatigability, or incoordination 
of the lumbar spine.  Id.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an initial rating higher than 20 percent 
for his low back disability involving degenerative joint 
disease.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal is 
denied. 

V.  Entitlement to an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO or Board may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the Veteran's 
symptomatology and limitation in occupational functioning for 
his service-connected skin disorder and low back disability 
are reasonably contemplated by the rating schedule under the 
first prong of the analysis.  It is therefore unnecessary to 
reach the question of whether these disabilities markedly 
interfere with his employment, meaning above and beyond that 
contemplated by the schedular ratings assigned for these 
disabilities.  See Thun, supra. 

But even assuming for the sake of argument that the second 
prong of Thun applies, there is still no evidence that either 
disability has caused marked interference with employment.  
The record shows the Veteran was awarded SSA benefits in July 
2007 decision.  In that decision, SSA concluded he had been 
disabled from substantial gainful employment since January 
2002 due to disabilities involving degenerative disc disease 
(which may involve his nonservice-connected cervical spine), 
arthritis, carpal tunnel syndrome, and posttraumatic stress 
disorder, with no mention of his skin disorder.  But this 
determination is not tantamount to concluding that his 
degenerative joint disease in his lumbar spine (low back 
disability) independently precludes him from working, since 
there are many factors impacting his ability to work.  The 
October 2009 VA examination report also includes a medical 
opinion that his low back disability does not preclude 
sedentary work.  

In any event, this SSA finding, while relevant and probative 
evidence to be considered, is not altogether dispositive of 
the Veteran's claims with VA, including specifically in terms 
of whether he is entitled to extra-schedular consideration.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 
(indicating the SSA's favorable determination, while 
probative evidence to be considered in the claim with VA, is 
not dispositive or altogether binding on VA since the 
agencies have different disability determination 
requirements).

According to 38 C.F.R. § 4.1, moreover, generally the degrees 
of disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  This is to say, the 
Board is not disputing that the Veteran's service-connected 
disabilities may interfere with his ability to work.  But 
this alone is not tantamount to concluding there is marked 
interference with his employment, meaning above and beyond 
that contemplated by the assigned ratings.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court 
reiterated that the disability rating itself is recognition 
that industrial capabilities are impaired.

For these reasons and bases, the Board is not required to 
remand this case for extraschedular consideration.  See 
VAOPGCPREC 6-96 (August 16, 1996).  See also Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

VI.  Whether New and Material Evidence Has Been 
Submitted to Reopen Claims for Service Connection 
for Fatigue, Memory Loss, Blurred Vision with 
History of Cataracts, Bowel Problems, Kidney 
Problems, Muscles Aches of the Upper Body, Bilateral 
Ankle Disability, Bilateral Hip Disability, and 
Right Ear Hearing Loss, to Include as Being Due to 
an Undiagnosed Illness

In January 2003, the RO issued a rating decision in which it 
denied the Veteran's claims for service connection for 
fatigue, memory loss, blurred vision with history of 
cataracts, bowel problems, kidney problems, muscles aches of 
the upper body, muscle aches of the ankles, discomfort of the 
hips, and right ear hearing loss, to include as being due to 
an undiagnosed illness.

In doing so, the RO considered the Veteran's service 
treatment records as well as some post-service treatment 
records.  His service treatment records made no reference to 
fatigue, memory loss, blurred vision with history of 
cataracts, bowel problems, kidney problems, muscles aches of 
the upper body, muscle aches of the ankles, discomfort of the 
hips, and right ear hearing loss (according to 38 C.F.R. 
§ 3.385), either by way of complaint of objective findings.  
Post-service VA treatment records noted the Veteran's 
complaints of blurred vision and a history of cataracts, as 
well as urinary frequency and discomfort due to hematuria 
(blood in urine) and trace proteinuria (excess protein in 
urine).  The RO therefore denied the Veteran's claims, since 
no medical evidence showed that any of these claimed 
disabilities were directly incurred in service, or, if 
undiagnosed, that they were due to an undiagnosed illness 
from his service in the Persian Gulf.  

The Veteran was notified of the January 2003 rating decision 
and of his appellate rights in a letter dated later that same 
month.  He attempted to appeal that decision by submitting a 
timely notice of disagreement in August 2003.  However, after 
the RO issued a statement of the case in April 2004, the 
Veteran did not perfect his appeal by submitting a timely 
substantive appeal (VA Form 9, or its equivalent).  As a 
result, the December January 2003 rating decision is final 
and not subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In September 2004, however, the Veteran filed a petition to 
reopen these claims. Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.  
Therefore, the Board must determine whether new and material 
evidence has been submitted since the final January 2003 
rating decision to reopen these claims.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final denial on any 
basis).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See also Prillaman v. Principi, 346 F.3d 
1362 (Fed. Cir. 2003).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim under 
certain circumstances.  In a recent decision, the Court held 
that the Board may proceed to adjudicate a reopened claim if 
the RO has initially adjudicated the claim on the merits, or, 
if not adjudicated by the RO, the Veteran has provided a 
waiver of initial review by the AOJ, or the Board finds that 
the Veteran will not be prejudiced by initially adjudicating 
the claim on the merits.  Hickson v. Shinseki, No. 07-1311 
(March 31, 2010).  The Court has also held that VA may 
proceed to evaluate the merits of a claim on the basis of all 
evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth 
in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000).

Turning to the first step of the analysis, the Board finds 
that new and material evidence has been submitted to reopen 
each of the Veteran's claims.  The Board notes that newly 
submitted VA and private treatment records note the Veteran's 
complaints involving fatigue; memory loss; blurred vision; 
bowel problems, urinary frequency; pain involving the upper 
body, ankles, and hips; and right ear hearing loss.  

In addition, some of the Veteran's complaints have been 
attributed to know clinical diagnoses.  With respect to 
blurred vision, a January 2009 VA examination report 
attributes the Veteran's complaints to a diagnosis of acute 
granulomatous uveitis.  A January 2009 VA examination report 
also lists diagnoses of (i) degenerative joint disease of the 
ankles; (ii) irritable bowel syndrome; (iii) chronic 
prostatitis, which may be causing urinary frequency, and (iv) 
mild anemia, which may be causing fatigue.  And lastly, a 
January 2009 VA audiological evaluation confirms that the 
Veteran has a right ear hearing loss disability according to 
VA standards (i.e. 38 C.F.R. § 3.385), which the audiologist 
believes is due to in-service noise exposure.  

These treatment records and examination reports are new, 
since they were not of record at the time of the final 
January 2003 rating decision.  And since they show continued 
complaints for these claimed disabilities, while several have 
now been attributed to known clinical diagnoses, they are 
material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim).  The Boar notes that 
lay statement are generally not sufficient to reopen a 
previously denied claim.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (holding that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.).  However, this general rule does not always 
apply to claims which have been alleged as being due to an 
undiagnosed illness.  See Justus v. Principi, 3 Vet. App. 510 
(1992) (indicating this additional evidence is presumed 
credible for the limited purpose of determining whether it is 
new and material; the probative value of this opinion is not 
determined until readjudicating the claim on the underlying 
merits).

Having reopened the Veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time by proceeding to adjudicate the claims on the 
underlying merits.  As noted, the Court recently held that 
the Board may proceed to adjudicate a reopened claim if the 
RO has initially adjudicated the claim on the merits, or, if 
not, the Veteran has provided a waiver of initial review by 
the AOJ, or if the Board finds that the Veteran will not be 
prejudiced by initially adjudicating the claim on the merits.  
Hickson, No. 07-1311.  

In this case, the RO has not had an opportunity to adjudicate 
any of the claims on the merits, since it denied his petition 
to reopen the claims, and the Veteran has not submitted a 
waiver of initial review by the AOJ.  In addition, except for 
his claim for service connection for right ear hearing loss, 
the Board finds that the Veteran may be prejudiced by 
adjudicating these claims on the merits prior to initial 
consideration by the AOJ.  In Bernard v. Brown, 4 Vet. App. 
384, 386 (1993), the Court held that before the Board can 
address a question that has not been decided by the RO, it 
must determine whether the Veteran has been given adequate 
notice of the need to submit evidence or argument on that 
question, and an opportunity to address the question at a 
hearing and, if not, whether the veteran is prejudiced 
thereby. 

Thus, the Board may only adjudicate the Veteran's claim for 
service connection for right ear hearing loss.  The remainder 
of the reopened claims, however, must be remanded for initial 
consideration by the AOJ.  

VIII.  Service Connection for Right Ear Hearing Loss 

The Veteran's initial claim involved service connection for 
bilateral (right and left) hearing loss.  In April 2004, 
however, the RO granted service connection for left ear 
hearing loss but denied service connection for right ear 
hearing loss.  Therefore, the only issue remaining is service 
connection for right ear hearing loss.  For the reasons set 
forth below, the Board finds that the evidence supports this 
claim.

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity. For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, the Veteran's service treatment records do not 
show that he had a right ear hearing loss disability 
according to VA standards (i.e., 38 C.F.R. § 3.385), 
including at his May 1991 redeployment examination.  However, 
even if disabling hearing loss is not demonstrated at the 
time of separation from active duty, a Veteran may 
nevertheless establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  Such evidence has been submitted in 
this case. 

A VA audiological evaluation performed in January 2009 found 
a 45-decibel loss at the 4000 Hz level in the Veteran's right 
ear, which meets the requirements for a hearing loss 
disability according to 38 C.F.R. § 3.385.  The audiologist 
also concluded that this hearing loss "is at least as likely 
as not a result of service-related acoustic trauma."  The 
examiner based her opinion on a review of the claims file, 
which showed "borderline normal (25dBHL) hearing at 4000Hz 
in the right ear" at his redeployment examination in May 
1991.  Parenthetically, the Board notes that the threshold 
for normal hearing is from zero to 20 decibels and higher 
threshold levels indicate some degree of hearing loss.  
Hensley, 5 Vet. App. at 157 (citing Current Medical Diagnosis 
& Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The Board finds this opinion to be highly probative, since it 
appears that the audiologist applied valid medical analysis 
to the significant facts of this case in reaching her 
conclusion.  In other words, she not only included data and 
conclusions, but also provided reasoned analysis, which the 
Court has held is where most of the probative value of a 
medical opinion comes is derived.  See Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  Accordingly, service 
connection for right ear hearing loss is granted. 

ORDER

Service connection for tinnitus of the left ear is granted. 

Service connection for right carpal tunnel syndrome, to 
include as being due to an undiagnosed illness, is denied.

Service connection for a left arm condition, to include as 
being due to an undiagnosed illness, is denied. 

An initial 30 percent rating for a skin disorder involving 
seborrheic dermatitis with post-inflammatory pigmentary 
alteration is granted prior to February 8, 2007, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A disability rating higher than 60 percent for a skin 
disorder involving seborrheic dermatitis with post-
inflammatory pigmentary is denied since February 8, 2007.

An initial disability rating higher than 20 percent for a low 
back disability involving degenerative joint disease is 
denied.

The petition to reopen the claims for service connection for 
fatigue, memory loss, blurred vision with history of 
cataracts, bowel problems, kidney problems, muscles aches of 
the upper body, muscle aches of the ankles, a bilateral hip 
disability, to include as being due to an undiagnosed 
illness, is granted, subject to the further development of 
these claims on remand.

Service connection for right ear hearing loss is granted. 









        (CONTINUED ON NEXT PAGE)



REMAND

The Board finds that additional development is needed before 
it can adjudicate the above claims which have been reopened 
by this decision, as well as claims for service connection 
for a sinus disorder with headaches, sleep apnea, and a 
bilateral knee disability, to include as due to an 
undiagnosed illness. 

The Board finds that the Veteran should be afforded a VA 
examination to determine whether his sinus disorder - 
variously diagnosed as sinusitis and rhinitis - and headaches 
were incurred in service.  The Veteran claims continuity of 
sinus symptoms since his service in Southwest Asia during the 
Persian Gulf War.  His service treatment records document 
several clinic visits for sinus symptoms, to include a 
consultation in January 1990 for two episodes of hemoptysis 
suspected as part of viral bronchitis.  His demobilization 
examination in May 1991 included his report of hazardous 
smoke exposure for a period of two and half months.  Medical 
records after service show that he began receiving treatment 
for sinus problems and headaches approximately six years 
after his separation from active duty.  These problems were 
diagnosed as sinusitis, rhinitis, and allergic rhinitis.  

As a result, the Board remanded the case in December 2004 in 
order to obtain a medical opinion to determine whether his 
sinus problems with headaches are related to service.  In 
order to make this determination, the Board directed that 
"[t]he examiner should be provided the claims folder and a 
copy of this REMAND prior to examination."  That examination 
was conducted in February 2007 and resulted in a diagnosis of 
vasomotor or nonallergic rhinitis.  However, the examiner did 
not offer an opinion as to the likelihood that this condition 
was incurred in service, because, as indicated in the report, 
the examiner was not provided with the claims folder to 
review.  Another VA examination is therefore required to 
assure compliance with the Board's prior remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding "that a 
remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.").

The Board also finds that the Veteran should be afforded a VA 
examination to determine whether his sleep apnea was incurred 
in service.  A sleep study performed in May 2007 was the 
first evidence to confirm that he suffers from obstructive 
sleep apnea.  The Veteran explained that he was first told he 
had snoring problems in service, which he believes were 
actually an early manifestation of this disability.  Although 
his snoring was not documented in his service treatment 
records, his May 1991 redeployment examination reflects that 
the Veteran reported a history of "Frequent trouble 
sleeping."  Under these circumstances, the Board finds that 
a VA examination is needed to determine whether his sleep 
apnea is related to service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

A VA examination is also needed before the Board can 
adjudicate his claim for service connection for a bilateral 
knee disability.  The service treatment records show that he 
was seen in May 1990 for complaints of pain in either his 
left or right knee.  This record is confusing because it 
initially notes his complaint of right knee pain but 
subsequently refers to left knee pain.  In any event, a 
chronic disability involving either knee is not confirmed in 
the service treatment records.  

VA treatment records after service show that the Veteran 
complained of bilateral knee pain in April 1997.  These 
complaints were eventually attributed to a diagnosis of 
patellofemoral syndrome of the knees.  The Veteran believes 
that this disability was incurred at the same time he injured 
his lumbar spine, for which service connection has been 
established, and/or during various parachute jumps while on 
active duty.  A VA examination is therefore needed to 
determine whether his bilateral knee disability was incurred 
in service.  See McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to his reopened claim for service connection for 
a bilateral ankle disability, the Board finds that a VA 
examination is needed before it can adjudicate this claim.  A 
recent VA examination found that he has degenerative joint 
disease of both ankles, thereby establishing the essential 
element of a current disability under a direct incurrence 
theory of service connection.  In addition, his service 
treatment records show that he was treated for a sprained 
left ankle in May 1990.  The Veteran also reported numerous 
parachute jumps while on active duty, which may have resulted 
in a chronic ankle disability.  However, a VA examination is 
needed to make this medical determination.  See Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for another VA 
examination to determine the etiology of 
his sinus disorder with headaches - 
variously diagnosed as sinusitis and 
rhinitis.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or greater probability) that any current 
sinus condition and headaches are related 
to his military service.  

In making this determination, the examiner 
is advised to consider the service 
treatment records, including a 
consultation in January 1990 for two 
episodes of hemoptysis suspected as part 
of viral bronchitis, as well as the fact 
that his demobilization examination in May 
1991 included his report of hazardous 
smoke exposure for a period of two and 
half months.  The examiner must discuss 
the rationale for all opinions and 
conclusions expressed, whether favorable 
or unfavorable.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his obstructive sleep apnea.  To 
facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results deemed necessary, 
the examiner should render an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or greater 
probability) that his sleep apnea is 
related to his military service.  

In making this determination, the examiner 
is advised to consider the Veteran's 
statements of excessive snoring in service 
and the fact that he reported a history of 
difficulty sleeping during his 
redeployment examination in May 1991.  The 
examiner must discuss the rationale for 
all opinions and conclusions expressed, 
whether favorable or unfavorable.

3.  Schedule the Veteran for a VA 
examination to determine whether he has a 
bilateral knee disability as a result of 
service.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or greater probability) that any current 
knee disability is related to his military 
service.  

In making this determination, the examiner 
is advised to consider the service 
treatment records, including the May 1990 
report which notes complaints of pain in 
one of his knees, the fact that he injured 
his low back in service, and his numerous 
parachute jumps while on active duty.  The 
examiner must discuss the rationale for 
all opinions and conclusions expressed, 
whether favorable or unfavorable.

4.  Schedule the Veteran for a VA 
examination to determine whether he has a 
bilateral ankle disability as a result of 
service.  To facilitate making this 
important determination, the claims file, 
including a complete copy of this remand, 
must be made available to the designated 
examiner for a review of the pertinent 
medical and other history.

Following a review of the Veteran's claims 
file, completion of the physical 
examination, and receipt of all diagnostic 
or other test results, the examiner should 
render an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or greater probability) that any current 
ankle disability is related to his 
military service.  

In making this determination, the examiner 
is advised to consider the service 
treatment records, including the May 1990 
report which shows treatment for a 
sprained left ankle, the fact that he 
injured his low back in service, and his 
numerous parachute jumps while on active 
duty.  The examiner must discuss the 
rationale for all opinions and conclusions 
expressed, whether favorable or 
unfavorable.

5.  Then readjudicate the claims in light 
of the additional evidence.  In 
readjudicating the claims for service 
connection for fatigue, memory loss, 
blurred vision with history of cataracts, 
bowel problems, kidney problems, muscles 
aches of the upper body, muscle aches of 
the ankles, a bilateral hip disability, to 
include as being due to an undiagnosed 
illness, please adjudicate each claim on 
the merits, since the Board has reopened 
them on the basis of new and material 
evidence.  If the claims are not granted 
to the Veteran's satisfaction, send him 
and his representative an SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


